NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



DONOVAN ANTWON WILSON, a/k/a       )
DONOVAN WILSON, DOC #H28525,       )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D18-1302
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Polk
County; Jalal Harb, Judge.

Anthony W. Surber of Surber Law, P.A.,
Mulberry, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Senior Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.